And
by the Court:
If Referrees make enquiry abroad, to ascertain for their own satisfaction, the price of work, or the truth of any other matter, which may be said, comparitively, to be of a public nature, this, so far from being irregular, would be highly commendable. But it is a very different case, when they proceed separately to examine a witness, who has been produced by one of the parties, although the evidence relates only to those general points. The adverse parties should have an opportunity of cross examining the witness.
The Report set aside.